Case 1:19-cv-03347-RBJ-SKC Document 21
ro ti
A
~ Fit

U.S. DISTRI
DISTRICT OF C

1

U.S. Department of Justice
United States Marshals Service

Filed 07/08/20 USDC Colorado Page 1 of 2

PROCESS RECEIPT AND RETURN
COUR: pee | Tastructions for Service of Process by ti S. Afarshal"

OLORADO

ED
a

 

 

 

 

 

PLAINTIFE 2020 JUL -8 FH 3:39 COURT CASE NUMBER
WYATT T. HANDY, JR, acy Pp -POLWEL 19-cv-03347-RBJ-SKC
DEFENDANT vor no) ©. SUCTORe TYPE OF PROCE:
CLERK OF PROCESS

CITY OF AURORA, et al S/C

BY DEP. CLK :

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE OFFICER CHRISTOPHER YARBOROUGH,
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

15001:East Alameda Parkway, Aurora, CO 80012

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be 5

 

Wyatt T. Handy, Jr.
PO Box 221531
Denver, CO 80222

served with this Form 285

 

Number of parties to be
. 6
served in this case

 

Check for service
onUSA

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):

PERSONAL SERVICE

 

Signature of Attorney other Originator requesting service on behalf of

s/C. Madrid

NN PLAINTIFF
([] DEFENDANT

TELEPHONE NUMBER
303-844-3433

DATE
19 Feb 2020

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

T acknowledge receipt for the total | Total Process | District of District to
number of process indicated Ongin Serve

(Sign only for USM 285 if more Le «
than one USM 285 ts submitted) No. & I3 No BiB

 

Signature of Authorized USMS Deputy or Clerk Date

3/9/28

 

Thereby certify and return that LT have personally served have legal evidence of s

ervic (fa have Aw as shown in "Remarks", the process described on the

individual. company, corporation, etc , at the address shown above on the on the individual, comnpany, corporation, etc shown at the address inserted below

 

([] Lhereby certify and retum that I am unable to locate the individual, company, corporation, etc named above (See remarks below)

 

Name and title of individual served (if not shown above)

Manty MockwerS

[epuhy C ty LLtorn LY

Date Time

6-10-20 | 1550 fn

 

 

Address (comblete only diffetent than s shown above)”

Signature of US Marshal or Deputy

Yh Qe

 

 

Service Fee Total Mileage Charges

(including endeavors)

Forwarding Fee Total Charges

Amount owed to US Marshal* or
(Amount of Refund*)

Advance Deposits

 

 

 

 

 

 

 

REMARKS

th:Z di ol

 

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev 11/18
<< ey
-

a

eens
=

ee

arate aaron ae i
om

 

“

i Case 1:19-cv-03347-RBJ-SKC Document 21 Filed 07/08/20 USDC Colorado Page 2 of 2

‘

=A ‘

Oe . A
» AO 440 (Rev 06/12) Sumnions ina Crvil Action (Page 2}

Civil’ Action No. 19-cv-03347-RBJ-SKC

.

‘ ‘ *

‘ PROOF OF SERVICE
(This section’should not be filed with the court unless required by Fed. R. Civ. P. 4 ())
This summons for (name of individual and title, if any) . / ; 3 , XZ :

fm

was received by me on (date) S -/0- 2 /) . :

4

71 I personally served the summons on the individual at (place)

 

on (date) Or

>

‘J I left the summons at the individual’s residence or usual place of abode with (name)

; a person of suitable age and discretion who resides there,

 

 

on (date) * and mailed a vy, to the ‘individual’s last known address: or
ZA (served the summons on (name of individual) ly tL S _ who i iS
designated by law to accept service of process on hia of (namé of en AT :
. on (date) ( iL “2 O ; OF
J I rettirned the summons unexecuted because 5 or

 

“IT Other (specifi).

My-fees are $ for travel and $ for services, foratotalof$ .- = 9.00 °

‘

I declare under penalty of perjury that this ‘information is true.-

‘Date: b-L0 - 20 : _ IZLE -

Server's signature

Jil Offe  Rosun

° ~ Printed name and title

 

9 (94 St Pelt Lo G9

Server's address

aR . \,

_ Additional information regarding attempted service, etc:

’
